Motion by the People, inter alia, to resettle an order of this court, dated January 23, 1978, which determined an appeal from a judgment of the Supreme Court, Queens County, rendered January 9, 1976. Motion denied. On the court’s own motion, its decision and order, both dated January 23, 1978 (People v Smith, 60 AD2d 896), are vacated and recalled and the following substituted decision is rendered: Judgment of the Supreme Court, Queens County, rendered January 9, 1976, affirmed (see People v Jackson, 46 NY2d 721; People v Iannone, 45 NY2d 589). Latham, J. P., Damiani, Cohalan and O’Connor, JJ., concur.